



Exhibit 10.7




FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
entered into as of August 2, 2018 (the “Amendment Effective Date”) by and
between KENSINGTON PROPERTY HOLDINGS, LLC, a Delaware limited liability company
(“Seller”) and RESOURCE APARTMENT OP III, LP, a Delaware limited partnership
(“Purchaser”).
RECITALS
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of July 23, 2018 (the “Original Agreement” and together with
this First Amendment, the “Agreement”), regarding certain land, improvements and
other property located in the City of Riverview, Hillsborough County, Florida,
as more particularly described in the Original Agreement (collectively, the
“Property”). The Original Agreement is incorporated herein by reference, subject
to the terms of this First Amendment; and
WHEREAS, the Seller has agreed to reduce the Purchase Price by $150,000.00 and
Purchaser has agreed to accept such reduction in the Purchase Price.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Recitals; Definitions. The above Recitals are incorporated herein by
reference. All capitalized terms used in this First Amendment shall have the
meanings given to such terms as set forth in the Original Agreement unless
otherwise defined or noted herein and all references in the Original Agreement
to “this Agreement” shall be references to the Original Agreement as amended by
this First Amendment.
2.    Purchase Price. Notwithstanding anything to the contrary in the Original
Agreement, it is understood and agreed by the parties that the Purchase Price
(as defined in Section 2.1 of the Original Agreement) is hereby reduced to
TWENTY-EIGHT MILLION SEVEN HUNDRED THOUSAND AND 00/100 DOLLARS ($28,700,000.00)
and hereafter all references to the term Purchase Price in the Agreement shall
be to the Purchase Price as reduced by this First Amendment.
3.    Polybutylene Plumbing. In consideration of the foregoing reduction to the
Purchase Price, Purchaser hereby accepts and assumes any and all issues and
matters related to any polybutylene plumbing present or existing at the
Property.
4.    Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original but all of which, taken together, shall
constitute one and the same instrument. A counterpart of this First Amendment
signed by one party to this First Amendment and sent by facsimile, electronic
mail or similar electronic transmission to the other party to this First
Amendment or its counsel (i) shall have the same effect as an original signed
counterpart of this First Amendment, and (ii) shall be conclusive proof,
admissible in judicial proceedings, of such party’s execution of this First
Amendment.


[2141783/1]    
1



--------------------------------------------------------------------------------





5.    Binding Effect. Except as modified by this First Amendment, all the terms
of the Original Agreement shall remain unchanged and in full force and effect.
To the extent of any conflict between the terms and provisions hereof and those
contained in the Original Agreement, the terms and provisions of this First
Amendment shall control.
IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first set forth above.


SELLER:


KENSINGTON PROPERTY HOLDINGS, LLC
a Delaware limited liability company


By:    Kensington Associates Holdings, LLC
a Delaware limited liability company
its Managing Member


By:    Kensington Ventures, LLC
a Florida limited liability company, its Managing Member
    


By:    /s/ Reuven Oded
Name: Reuven Oded
Title: Manager


PURCHASER:


RESOURCE APARTMENT OPPORTUNITY OP III, LP, a Delaware limited partnership


By:
Resource Apartment REIT III, Inc., its general partner





By:
/s/ Shelle Weisbaum    

Name: Shelle Weisbaum
Title: SVP, CLO & Secretary






















[2141783/1]    
2



--------------------------------------------------------------------------------







[Signature Page to First Amendment to Purchase and Sale Agreement]


[2141783/1]    
3

